Case 3:20-cv-07811-RS Document 69-1 Filed 04/30/21 Page 1 of 4




                       Exhibit A
                 Case 3:20-cv-07811-RS Document 69-1 Filed 04/30/21 Page 2 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)

 6 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 7
          450 Golden Gate Avenue, Box 36055
 8        San Francisco, California 94102-3495
          Telephone: (415) 436-436-7428
 9        FAX: (415) 436-7234
          claudia.quiroz@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,                   )        CASE NO. CV 20-7811 RS
                                                 )
16          Plaintiff,                           )        DECLARATION OF JEREMIAH HAYNIE IN
                                                 )        SUPPORT OF UNITED STATES’ MOTION TO
17      v.                                       )        STRIKE CLAIMANT ROMAN HOSSAIN’S CLAIM
                                                 )
18   Approximately 69,370 Bitcoin (BTC), Bitcoin )
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin   )
19   Cash (BCH) seized from                      )
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )
20                                               )
                                                 )
            Defendant.
21

22          I, JEREMIAH HAYNIE, being duly sworn, depose and state:
23          1.       I am a Special Agent with the Criminal Investigation Division of the Internal Revenue
24 Service (“IRS-CI”). I am a case agent assigned to this case. I respectfully submit this declaration to

25 provide certain relevant information in support of the United States’ Motion to Strike Claimant Roman

26 Hossain’s Claim for Failing to Comply with Supplemental Rule G(5).

27          2.       Based on the information Hossain presented in his claim, I was able to identify his Mt.
28 Gox account from Mt. Gox records IRS-CI received from two separate, reliable sources pursuant to a

     DECLARATION OF JEREMIAH HAYNIE                   1
     CASE NO. CV 20-7811 RS
                 Case 3:20-cv-07811-RS Document 69-1 Filed 04/30/21 Page 3 of 4




 1 different investigation. Specifically, the Mt. Gox records revealed that on or about March 1, 2012, a Mt.

 2 Gox account was registered using the email address millions4sami@gmail.com. The account was

 3 opened with a deposit of $2,475. The opening date, March 1, 2012, and the amount, $2,475 both match

 4 the information Hossain provided in paragraph 4 of his claim.

 5          3.       On May 6, 2012, Individual X stole 70,411.46 BTC from Silk Road and transferred it to

 6 two Bitcoin addresses—1BADznNF3W1gi47R65MQs754KB7zTaGuYZ and

 7 1BBqjKsYuLEUE9Y5WzdbzCtYzCiQgHqtPN.

 8          4.       Mt. Gox records show that on February 8, 2013 and February 9, 2013, there was a

 9 transfer of 200 BTC and 45.92 BTC out of Hossain’s Mt. Gox account for a total of 245.92 BTC. This

10 matches exactly the amount Hossain claimed was stolen from his Mt. Gox account (245.92 BTC) and

11 was allegedly sent to Silk Road, from where it was stolen by Individual X (see Hossain claim at

12 paragraphs 5 and 6).

13          5.       Since the 245.92 BTC was transferred out of Hossain’s Mt. Gox account approximately

14 nine months after Individual X stole the bitcoin in question from Silk Road, it is impossible for

15 Hossain’s 245.92 BTC to be part of the BTC Individual X stole from Silk Road on or about May 6,

16 2012.

17          6.       A separate investigation in the Northern District of California, of which IRS-CI was one

18 of the investigating agencies, revealed that the BTC stolen from Mt. Gox was deposited into wallets at
19 three different digital currency exchanges: (i) BTC-e; (ii) Trade Hill, another exchange based in San

20 Francisco; and (iii) back into Mt. Gox into a different Mt. Gox wallet. The BTC-e investigation did not

21 uncover evidence that the stolen Mt. Gox BTC was sent to Silk Road.

22          7.       In approximately February 2014, Mt. Gox closed its exchange service and filed for

23 bankruptcy protection. The bankruptcy trustee set up a claims process for Mt. Gox accountholders to

24 file claims.

25          8.       Through my investigation I have learned that an individual named Roman Hossain was

26 convicted of wire fraud and a willful failure to file a tax return in the Central District of California in

27 2013. I have determined that the Roman Hossain who filed the claim for a portion of the Defendant

28 Property is the same Roman Hossain that was convicted in that case.

     DECLARATION OF JEREMIAH HAYNIE                    2
     CASE NO. CV 20-7811 RS
Case 3:20-cv-07811-RS Document 69-1 Filed 04/30/21 Page 4 of 4
